Case 2:18-bk-20151-ER     Doc 4442 Filed 04/06/20 Entered 04/06/20 17:05:05         Desc
                            Main Document    Page 1 of 5


  1    STEPHEN H. WARREN (Bar No. 136895)
       JACOB T. BEISWENGER (Bar No. 321012)
  2    swarren@omm.com
       jbeiswenger@omm.com
  3    O’MELVENY & MYERS LLP
       400 South Hope Street
  4    Los Angeles, California 90071-2899
       Telephone:    (213) 430-6000
  5    Facsimile:    (213) 430-6407
  6    NANCY A. MITCHELL (pro hac vice
       forthcoming)
  7    nmitchell@omm.com
       O’MELVENY & MYERS LLP
  8    7 Times Square
       New York, New York 10036
  9    Telephone:   (212) 326-2000
       Facsimile:   (213) 326-2061
 10
       Attorneys for the California
 11    Governor’s Office of Emergency Services
 12                     UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 13

 14                                                    Lead Case No. 18-20151-ER
       In re:
                                                       Jointly Administered With:
 15    VERITY HEALTH SYSTEM OF
       CALIFORNIA, INC., et al.,                       Case No. 2:18-bk-20162-ER
 16                                                    Case No. 2:18-bk-20163-ER
                 Debtors and Debtors in                Case No. 2:18-bk-20164-ER
                 Possession.
 17                                                    Case No. 2:18-bk-20165-ER
                                                       Case No. 2:18-bk-20167-ER
 18                                                    Case No. 2:18-bk-20168-ER
          Affects All Debtors                         Case No. 2:18-bk-20169-ER
 19       Affects O’Connor Hospital                   Case No. 2:18-bk-20171-ER
          Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20172-ER
 20                                                    Case No. 2:18-bk-20173-ER
          Affects St. Francis Medical Center          Case No. 2:18-bk-20175-ER
 21       Affects St. Vincent Medical Center          Case No. 2:18-bk-20176-ER
          Affects Seton Medical Center                Case No. 2:18-bk-20178-ER
 22       Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20179-ER
                                                       Case No. 2:18-bk-20180-ER
 23       Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
           Foundation
          Affects St. Francis Medical Center of       Chapter 11 Cases
 24
           Lynwood Foundation                          Hon. Ernest M. Robles
 25       Affects St. Vincent Foundation              RESPONSE AND RESERVATION OF RIGHTS
          Affects St. Vincent Dialysis Center, Inc.   OF THE STATE OF CALIFORNIA
 26
          Affects Seton Medical Center Foundation     GOVERNOR’S OFFICE OF EMERGENCY
          Affects Verity Business Services            SERVICES TO THE DEBTORS’ MOTION
 27                                                    FOR ENTRY OF AN ORDER AUTHORIZING
          Affects Verity Medical Foundation           THE SALE OF ST. VINCENT MEDICAL
 28       Affects Verity Holdings, LLC                CENTER FREE AND CLEAR OF ALL
          Affects De Paul Ventures, LLC               CLAIMS, LIENS AND ENCUMBRANCES
Case 2:18-bk-20151-ER        Doc 4442 Filed 04/06/20 Entered 04/06/20 17:05:05                   Desc
                               Main Document    Page 2 of 5


  1        Affects De Paul Ventures - San Jose             [Related to Docket No. 4365]
            Dialysis, LLC                                   Hearing:
  2
                                                            Date: April 10, 2020
                       Debtors and Debtors in               Time: 10:00 a.m.
  3                    Possession.                          Place: Courtroom 1568,
                                                                   255 E. Temple St., Los Angeles, CA
  4

  5            The State of California (the “State”) Governor’s Office of Emergency Services (the “Office
  6   of Emergency Services”), as a party in interest in the above-captioned chapter 11 cases (the
  7   “Chapter 11 Cases”), by and through its counsel O’Melveny & Myers LLP, hereby submits this
  8   Response and Reservation of Rights (the “Response”) to the Debtors’ Emergency Motion for the
  9   Entry of: (I) An Order (1) Approving Form of Asset Purchase Agreement; (2) Approving Auction
 10   Sale Format and Bidding Procedures; (3) Approving Stalking Horse Bidder and Bid Protections;
 11   (4) Approving Form of Notice to Be Provided to Interested Parties; (5) Scheduling a Court Hearing
 12   to Consider Approval of the Sale to the Highest and Best Bidder; and (6) Approving Procedures
 13   Related to the Assumption of Certain Executory Contracts and Unexpired Leases; and (II) An
 14   Order Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances;
 15   Memorandum of Points and Authorities and Declarations in Support Thereof, dated March 30,
 16   2020 [Docket No. 4365] (the “Sale Motion”)1 filed by Verity Health System of California, Inc.
 17   (“Verity”) and the above-referenced affiliated debtors and debtors-in-possession (collectively, the
 18   “Debtors”). In support of this Response, the Office of Emergency Services respectfully states as
 19   follows:
 20                                             BACKGROUND
 21            On March 20, 2020, Debtors St. Vincent Medical Center (“St. Vincent”) and Verity
 22   (together, the “Landlord”) entered into a lease agreement (the “State Lease”) with the State of
 23   California Department of Public Health to use the St. Vincent hospital premises located at 2131 W.
 24   3rd Street, Los Angeles, California, 90057 (the “Hospital”) for the State’s operation of a general
 25   acute care hospital, including outpatient services, ambulance services, and any other lawful health
 26

 27
      1
       All capitalized terms used but not defined herein shall have the meanings ascribed to them in the
 28   Sale Motion.
                                                      -2-
Case 2:18-bk-20151-ER        Doc 4442 Filed 04/06/20 Entered 04/06/20 17:05:05                  Desc
                               Main Document    Page 3 of 5


  1   care purpose in response to the COVID-19 pandemic. The State Lease provides that the Landlord
  2   may sell the Hospital, but only subject to the State Lease. See State Lease § 15.1.
  3          The Court approved the State Lease pursuant to its Order Granting Debtors’ Emergency
  4   Motion to Approve Agreements with the State of California in Response to the COVID-19
  5   Healthcare Emergency to (I) Provide Certain Healthcare Services at Seton Medical Center and
  6   (II) Lease St. Vincent Medical Center, dated March 20, 2020 [Docket No. 4315] (the “State Lease
  7   Order”). Among other things, the State Lease Order provides that “all rights conveyed to the State
  8   under the [State Lease] and this Order are inviolable, and not subject to alteration, interference or
  9   divestiture by any party . . . .” State Lease Order ¶ 10.
 10          On March 30, 2020, the Debtors filed the Sale Motion seeking, among other things,
 11   approval of a process to sell certain Purchased Assets of St. Vincent, including the Hospital, to the
 12   Chan Soon-Shiong Family Foundation or its permitted assignee (the “Foundation”) or the Winning
 13   Bidder at the Auction. In the Sale Motion, the Debtors acknowledge that the Foundation “desires
 14   to use the facilities on an expedited basis in order to coordinate with the State of California and the
 15   local government to ensure that the facilities are being put to the best use in this critical time and
 16   to facilitate critical research related to the COVID-19 pandemic.” Sale Motion at 3:6-10. The Sale
 17   Motion also states that the Foundation is aware of the State Lease and “intends to cooperate with
 18   the State and use the additional buildings that comprise the St. Vincent campus . . . to also address
 19   COVID-19.” Memorandum of Points and Authorities to Sale Motion at 14:27 - 15:2. In addition,
 20   the Sale Motion notes that the Foundation’s “willingness to take assignment of the Lease will
 21   further the Debtors’ charitable mission to ensure continued critical health care access to the
 22   Communities formerly served by the Hospital through continued partnership with the State to
 23   address the COVID-19 pandemic post-closing.” Id. at 15:2–15:8.
 24          Following a hearing held on April 1, 2020, the Court entered its order approving certain
 25   Bidding Procedures for the Auction as requested in the Sale Motion [Docket No. 4398] (the “Bid
 26   Procedures Order”). Under the Bid Procedures Order,
 27              a. any Qualified Bid (including the Stalking Horse Bid and any Winning Bid) must be
 28                  consistent with the State Lease Order, see Bid Procedures Order ¶ 9;

                                                       -3-
Case 2:18-bk-20151-ER        Doc 4442 Filed 04/06/20 Entered 04/06/20 17:05:05                  Desc
                               Main Document    Page 4 of 5


  1               b. the State shall constitute a Consultation Party solely and exclusively with respect to
  2                   matters concerning the State Lease and the State of California Department of Public
  3                   Health, as approved by the State Lease Order, see Bid Procedures Order ¶ 9;
  4               c. the sale free and clear provisions of Bankruptcy Code section 363(f) shall not apply
  5                   to the State Lease, provided that no person or entity other than the State with respect
  6                   to the State Lease may assert any lien, claim, or encumbrance on, or related to, the
  7                   Purchased Assets, see Bid Procedures Order ¶ 13; and
  8               d. the Foundation or the Winning Bidder shall acquire the Purchased Assets subject to
  9                   the State Lease, which shall be assumed by the Debtors and assigned to the
 10                   Foundation or Winning Bidder solely in connection with the closing of the
 11                   Foundation’s or Winning Bidder’s transaction, see Bid Procedures Order ¶ 19.
 12            Upon expiration of the Bid Deadline on April 3, 2020, the Debtors notified the State that it
 13   did not receive any Qualified Bids, there would be no Auction, and the Purchased Assets (including
 14   the Hospital) would be sold to the Foundation.
 15                                               RESPONSE
 16            To be clear, the State does not object to the Debtors’ sale of the Hospital and other
 17   Purchased Assets to the Foundation, as long as the final Sale Order and Asset Purchase Agreement
 18   (the “APA”) are consistent with the State Lease, State Lease Order, and Bid Procedures Order. The
 19   Debtors and the Foundation have both reaffirmed their desire to cooperate with the State and
 20   preserve all of its rights. They have both engaged with the State to address its concerns.
 21   Nevertheless, as of the filing of this Response, the State has not yet reviewed the proposed Sale
 22   Order. Moreover, the form of Stalking Horse APA appended to the Motion did not yet include
 23   provisions to conform to the terms of the State Lease, the State Lease Order and the Bid Procedures
 24   Order.
 25            Accordingly, the submission of this Response is for the sole purpose of ensuring that the
 26   final Sale Order and APA are consistent with the Court’s prior orders by expressly providing that
 27   (i) the State Lease is an Assumed Executory Contract and that the Foundation will perform in all
 28   respects thereunder, (ii) the Foundation acquires the Purchased Assets subject to the State Lease,

                                                       -4-
Case 2:18-bk-20151-ER         Doc 4442 Filed 04/06/20 Entered 04/06/20 17:05:05                Desc
                                Main Document    Page 5 of 5


  1   (iii) the sale free and clear provisions of Bankruptcy Code section 363(f) do not apply to the State
  2   Lease, and (iv) nothing in the APA or the Sale Order will be inconsistent with the State’s rights
  3   under the State Lease, the State Lease Order and the Bid Procedures Order. Finally, the Debtors
  4   have received a prepayment for part of the rent for April 2020 under the State Lease and have
  5   submitted an invoice to the State for the balance due on April 30, 2020. The State has sought
  6   guidance as to which entity is entitled rent that is accruing, but not yet due, under the Lease in the
  7   month that the transaction closes.
  8             The State believes that neither the Debtors nor the Foundation object to the foregoing
  9   clarifications. The Office of Emergency Services should be granted the right to review and approve
 10   the final language in the APA and Sale Order after consultation with the Debtors and the Foundation
 11   to make certain that both are consistent with the Debtors’ existing obligations and the Court’s prior
 12   orders.
 13                                      RESERVATION OF RIGHTS
 14             The Office of Emergency Services reserves any and all rights, claims, and defenses the State
 15   has or may have with regard to the State Lease, the Sale Motion, the final Sale Order and APA, and
 16   any other motion, application, notice, or other documents filed in these Chapter 11 Cases. The
 17   Office of Emergency Services further reserves its right to supplement this Response to preserve
 18   and assert in any manner its rights in connection with the State Lease should its concerns not be
 19   resolved, including by filing a further objection to the Sale Motion or any attempted rejection of or
 20   interference with the Debtors’ (or after assignment, the Foundation’s) obligations under the State
 21   Lease.
 22       Dated: April 6, 2020                          O’MELVENY & MYERS LLP
                 Los Angeles, California
 23
                                                        By: /s/ Jacob T. Beiswenger
 24                                                          JACOB T. BEISWENGER
 25                                                          STEPHEN H. WARREN
                                                             NANCY A. MITCHELL (pro hac vice
 26                                                          forthcoming)
 27                                                     Attorneys for the California
                                                        Governor’s Office of Emergency Services
 28

                                                        -5-
